DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election of Group II in the reply filed on 12/20/2021 is acknowledged. Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Applicant failed to make an election of species as outlined in pages 4-5 of the Office Action dated 10/21/2021.  However, the Examiner hereby withdraws this election requirement.
Claims 1-5 and 17-19 are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a subject’s body” in line 3, but it is not clear if the subject alluded to in this recitation is the same as, related to, or different from “a subject” of claim 6, line 2.  If they are the same, “a subject’s body” in line 3 should be “the subject’s body”.  If they are different, the relationship between these recitations should be made clear and the subject alluded to in the 
Claims 7-16 are rejected by virtue of their dependence from claim 6.
Claim 11 recites “conductance” in line 2, but it is not clear if this recitation means the same thing as “conductance” of claim 6, line 3.  If they both mean the same thing, “conductance” of claim 11, line 2 should be “the conductance”.  If they do not mean the same thing, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 12 recites “conductance” in line 2, but it is not clear if this recitation means the same thing as “conductance” of claim 6, line 3.  If they both mean the same thing, “conductance” of claim 12, line 2 should be “the conductance”.  If they do not mean the same thing, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 13 recites “one of the subject’s hands” in line 2 and “the other one of the subject’s hands” in line 3, but it is not clear if these recitations are the same as, related to, or different from “a subject’s body” of claim 6, line 3.  The relationship among these three recitations should be made clear.
Claim 13 recites “conductance” in line 3, but it is not clear if this recitation means the same thing as “conductance” of claim 6, line 3.  If they both mean the same thing, “conductance” of claim 13, line 3 should be “the conductance”.  If they do not mean the same thing, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 14 recites “one of the subject’s hands” in line 2 and “meridians of the subject’s hand” in line 3, but it is not clear if these recitations are the same as, related to, or different from each other or “a subject’s body” of claim 6, line 3.  The relationship among these three recitations should be made clear.

Claim 15 recites “one of the subject’s hands” in line 2, “an irradiated hand” in line 3, and “another one of the subject’s hands” in lines 3-4, but it is not clear if these recitations are the same as, related to, or different from “a subject’s body” of claim 6, line 3.  The relationship among these four recitations should be made clear.  Further, the relationship between “one of the subject’s hands” in line 2 and “an irradiated hand” in line 3 should be made clear since the context suggests that these recitations are the same, but the differences in phraseology suggest that they are different.
Claim 15 recites “conductance” in line 3, but it is not clear if this recitation means the same thing as “conductance” of claim 6, line 3.  If they both mean the same thing, “conductance” of claim 15, line 3 should be “the conductance”.  If they do not mean the same thing, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 16 recites “one of the subject’s hands” in line 2, “meridians of the subject’s irradiated hand” in line 3, and “meridians of another one of the subject’s hands” in line 4, but it is not clear if these recitations are the same as, related to, or different from “a subject’s body” of claim 6, line 3.  The relationship among these four recitations should be made clear.  
Claim 16 recites “conductance” in line 3, but it is not clear if this recitation means the same thing as “conductance” of claim 6, line 3.  If they both mean the same thing, “conductance” of claim 16, line 3 should be “the conductance”.  If they do not mean the same thing, their relationship should be made clear and they should be clearly distinguished from each other.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0271423 (Agarwal), in view of U.S. Patent No. 4,562,843 (Djordjevich), and further in view of U.S. Patent Application Publication No. 2009/0124924 (Eror).
Agarwal discloses a method for detecting presence of coronavirus in a subject (paragraphs 0100 and 0103 of Agarwal disclose detecting coronavirus), the method comprising:  measuring the conductance of the subject’s body, thereby providing a second value of conductance (paragraph 0083 of Agarwal discloses the use of conductivity signals and paragraphs 0009, 0011, 0064, 0095 and claim 17 discloses that measurements are taken in tissue in situ or in vivo).  Further, Agarwal teaches that the method can use impedance measurements (paragraphs 0083-0085 of Agarwal).  Djordjevich teaches the conductance measurements are merely reciprocals of the impedance measurements (col. 8, lines 25-50 of Djordjevich).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reciprocal of the impedance measurements of Agarwal when detecting 
Eror discloses that such conductivity measurements are compared to a baseline to determine medical conditions (paragraphs 0011-0013 of Eror).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a comparison of the conductivity measurements to baseline measurements to detect coronavirus since a method of determining whether coronavirus is detected from conductivity measurements is required and Eror teaches one such determination method.
With respect to claim 6, the combination teaches or suggests a method for detecting presence of coronavirus in a subject (paragraphs 0100 and 0103 of Agarwal discloses detecting coronavirus), the method comprising: 
providing a baseline value of conductance of a subject’s body (providing a baseline suggested by Eror); 
irradiating the subject’s body with electromagnetic radiation at frequencies associated with the coronavirus (using the delivery electrode of Agarwal; paragraph 0059 of Agarwal); 
measuring the conductance of the subject’s body, thereby providing a second value of conductance (paragraph 0083 of Agarwal discloses the use of conductivity signals and paragraphs 0009, 0011, 0064, 0095 and claim 17 discloses that measurements are taken in tissue in situ or in vivo); 

if the second value is different from the baseline value by more than a threshold amount, producing an alert that the subject’s body carries the coronavirus (paragraph 0067 of Agarwal disclosing the display of positive and negative results).
With respect to claim 7, the combination teaches or suggests that the irradiating comprises irradiating at one or more frequencies associated with the coronavirus (the range of frequencies; paragraphs 0083-0084, 0120, and 0124 and FIGS. 15 and 18-22 of Agarwal).
With respect to claim 8, Agarwal discloses that a range of frequencies is used and the use of particular frequency ranges depend upon the detected target (paragraphs 0120 and 0124 and compare FIGS. 15 and 18-22 of Agarwal).  As such, the frequency ranges are results-effective variables that would have been optimized through routine experimentation based on the detected target and desired accuracy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the frequency ranges, using the ones in Agarwal as a starting point, so as to obtain the desired target with the desired accuracy.  Thus, it would have been obvious that the frequencies are selected from a group consisting of: 80 KHz; 145.9 KHz; 152.19 KHz; 155 KHz; 165.69 KHz; 291.69KHz; 304.39 KHz; 350 KHz; 309.89 KHz; 331.39 KHz; 437.6 KHz; 456.5 KHz; 464.89 KHz; 497.1 KHz; 583.5 KHz; 608.7 KHz; 619.89 KHz; 662.7 KHz; 760.89 KHz; 774.79 KHz; 1167 KHz; 1217.5 KHz; 1239.7 KHz; 1312.79 KHz; 1325.5 KHz; 1369.59 KHz; 1394.7 KHz; 1491.2 KHz; 2333.9 KHz; 2435 KHz; 2479.5 KHz; 2651 KHz; 4667.8 KHz; 4870 KHz; 4959 KHz; 5301.89 KHz; 5750 KHz; 9335.6 KHz; 9740 KHz; 9918 KHz; 12930 KHz; 63470 KHz; 182500 KHz; 435290 KHz; 562500 KHz; 793500 KHz; and 995750 KHz.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in view of Djordjevich, and further in view of Eror, and further in view of U.S. Patent Application Publication No. 2013/0331678 (Lading).
With respect to claim 10, the combination teaches or suggests that the irradiating comprises irradiating at a plurality of frequencies associated with the coronavirus (the range of frequencies; paragraphs 0083-0084, 0120, and 0124 and FIGS. 15 and 18-22 of Agarwal). Lading discloses that such frequencies are applied simultaneously (paragraph 0043 of Lading).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to irradiate the plurality of frequencies simultaneously, as suggested by Lading, since an order for the irradiation is required and Lading suggests such an order.  Thus, the combination teaches or suggests that the irradiating comprises irradiating at the plurality of frequencies simultaneously.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in view of Djordjevich, and further in view of Eror, and further in view of U.S. Patent Application Publication No. 2012/0041279 (Freeman).
With respect to claim 11, the combination teaches or suggests that the irradiating comprises irradiating at a plurality of frequencies associated with the coronavirus (the range of frequencies; paragraphs 0083-0084, 0120, and 0124 and FIGS. 15 and 18-22 of Agarwal). .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in view of Djordjevich, and further in view of Eror, and further in view of Lading, and further in view of Freeman.
With respect to claim 12, the combination teaches or suggests that the irradiating comprises irradiating at a plurality of frequencies associated with the coronavirus (the range of frequencies; paragraphs 0083-0084, 0120, and 0124 and FIGS. 15 and 18-22 of Agarwal). Lading discloses that such frequencies are applied sequentially (paragraph 0043 of Lading).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to irradiate the plurality of frequencies sequentially, as suggested by Lading, since an order for the irradiation is required and Lading suggests such an order.  Freeman discloses that measurements are taken simultaneously with such irradiation (paragraph 0024 of Freeman).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure conductance during the irradiating, as suggested by Freeman, since an order for the irradiation and measurement is required and Freeman suggests such an order.  Thus, the combination teaches or suggests that the measuring the conductance of the subject’s body comprises measuring conductance after the irradiating (there .  

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in view of Djordjevich, and further in view of Eror, and further in view of U.S. Patent Application Publication No. 2021/0330253 (Wright).
The combination teaches or suggests the detection of coronavirus using conductance measurements.  Agarwal suggests that other viruses may be examined (paragraphs 0056, 0076, and 0094 of Agarwal).  Wright discloses that COVID-19 (paragraph 0040) is one such virus and such measurements are taken at one or both hands (paragraphs 0046, 0050, 0058, 0060, and 0068 of Wright).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conductance measurements and comparison to determine COVID-19 since Agarwal suggests other viruses may be examined and Wright teaches one such virus.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the conductance at the hand or hands since a location for measurement is required for humans and Wright teaches suitable locations.
With respect to claim 13, the combination teaches or suggests that the irradiating comprises irradiating one of the subject’s hands, and the measuring the conductance of the subject’s body comprises measuring conductance at the other one of the subject’s hands (the hand-to-hand measurements of Wright).
With respect to claim 15, the combination teaches or suggests that the irradiating comprises irradiating one of the subject’s hands, and the measuring the conductance of the .

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in view of Djordjevich, and further in view of Eror, and further in view of Wright, and further in view of U.S. Patent Application Publication No. 2005/0015017 (Horne).
The combination teaches or suggests the detection of coronavirus using conductance measurements.  Agarwal suggests that other viruses may be examined (paragraphs 0056, 0076, and 0094 of Agarwal).  Wright discloses that COVID-19 (paragraph 0040) is one such virus and such measurements are taken at one or both hands (paragraphs 0046, 0050, 0058, 0060, and 0068 of Wright).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conductance measurements and comparison to determine COVID-19 since Agarwal suggests other viruses may be examined and Wright teaches one such virus.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the conductance at the hand or hands since a location for measurement is required for humans and Wright teaches suitable locations.
Horne teaches that the meridian of hands have significantly greater conductance values relative to adjacent dermal areas (paragraph 0034 of Horne). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the conductance at the meridians of the hand or hands since the meridian of hands have significantly greater conductance values relative to adjacent dermal areas.
With respect to claim 14, the combination teaches or suggests that the irradiating comprises irradiating one of the subject’s hands, and the measuring the conductance of the 
With respect to claim 16, the combination teaches or suggests that the irradiating comprises irradiating one of the subject’s hands, and the measuring the conductance of the subject’s body comprises measuring conductance from at meridians of the subject’s irradiated hand to at meridians of another one of the subject’s hands (the hand-to-hand measurements of Wright using the meridians as suggested by Horne).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MATTHEW KREMER/Primary Examiner, Art Unit 3791